DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments to claims 1, 2, 5, and 8 have been entered into the above-identified application. Claims 20-23 are canceled. Claims 9-19 are withdrawn. New claims 24-27 have  been added. Claims 1-19 and 24-27 are pending of which claims 1-8 and 24-27 are now under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	3.	Claims 1-4, 6, 8, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shustack et al. (US 2003/0021566 A1).  
	Shustack et al. disclose energy curable compositions (equivalent to the coating composition of the claimed invention) comprising metal oxide nanoparticles
(equivalent to the nanoparticle component NP of the claimed invention), a high refractive index organometallic coupling agent, an energy curable organometallic coupling agent, and a high refractive index monomer or oligomer.  In one embodiment, a polymeric material including condensed metal oxide nanoparticles having a mixture of organometallic coupling agents covalently bound to the exterior surface of the nanoparticles; and a high refractive index solid polymer matrix, wherein the mixture of organometallic coupling agents includes a high refractive index organometallic coupling agent, and an organometallic coupling agent covalently bound to the polymer matrix; and the condensed metal oxide nanoparticles are homogeneously dispersed in the solid polymer matrix are taught. The energy curable composition has good wettability, and the polymeric material has good release characteristics from nickel microreplication tools as well as good adhesion to silaceous substrates such as glass, silica, and silicon. The disclosed metal oxide nanoparticles include, for example, titania, zirconia, tin (IV) oxide, cerium (IV) oxide, and mixtures thereof (meeting the limitations of claim 3). The metal oxide nanoparticles are available as colloidal suspensions in organic solvents. The exterior surface of the condensed metal oxide nanoparticle is modified with a mixture of organometallic coupling agents. High refractive index coupling agents for use in the disclosed invention include silanes. The surface modification by the mixture of organometallic coupling agents changes the surface of the nanoparticles from hydrophilic to hydrophobic, thus allowing the inorganic nanoparticles to be compatible with organic media, such as, for example, a mixture of monomers or oligomers, or a polymer matrix.  The organometallic coupling agents are attached to the metal oxide nanoparticle surface through metal-oxygen-metal covalent bonds, which may be formed by reactions, such as hydrolysis and condensation reactions. In an exemplary embodiment, the condensed metal oxide nanoparticles are first reacted with a mixture of a high refractive index organometallic coupling agent and an energy curable organometallic coupling agent, thereby functionalizing the surfaces of the nanoparticles with the coupling agents and converting them from hydrophilic to organophilic (meeting the limitation that the NP component comprises NP particles having organic moieties bound to the surface of the NP particles) (as shown in FIG. 1).  After treatment with the coupling agents, the nanoparticles are then dispersed in the high refractive index energy curable monomers or oligomers.  As the surfaces of the nanoparticles are organophilic, they are highly soluble in the monomers or oligomers, and do not agglomerate significantly. The condensed metal oxide nanoparticles are generally available as a colloidal suspension in an organic solvent. To enhance the rate of cure of the energy curable composition, a polymerization initiator may be added.  The choice of the polymerization initiator will depend upon the identities of the curable moieties of the monomers or oligomers and the energy curable organometallic coupling agent.  Any thermal initiator or photoinitiator known to polymerize the particular curable moieties of the energy curable composition may be used. Examples include benzoyl peroxide (equivalent to the radical initiator component RD of the claimed invention and meeting the limitations of claims 4 and 6). Other additives may also be added to the energy curable compositions depending on the purpose and the end use of the compositions.  Examples of these include solvents, antioxidants, photostabilizers, volume expanders, dyes, free radical scavengers, contrast enhancers, nitrones and UV absorbers known to those of skill in the art.  Solvents, such as cyclohexanone, methyl ethyl ketone, and propylene glycol methyl ether acetate may be used (meeting the limitations of claims 2 and 8). Compositions formulated with a photoinitiator may be polymerized by exposure to actinic radiation, defined as light in the visible, ultraviolet, or infrared regions of the spectrum, as well as electron beam, ion or neutron beam, or X-ray radiation.  When cured in contact with a mold surface, the compositions of the present invention retain the shape of the mold, and thus are suitable for use in known polymer casting and molding processes. (See Abstract and paragraphs 0008, 0012, 0015, 0024, 0025, 0029, 0034, 0035, 0036, 0037, 0040, and 0043). 

4.	Claims 1-8 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arney et al. (US 2003/0068486 A1).  
	Arney et al. disclose nanocomposite hardcoats (equivalent to the coating composition of the claimed invention) having smudge and abrasion resistant properties. Latent reactive nanoparticles (equivalent to the nanoparticle component NP of the claimed invention) are contained within a binder phase to form a nanocomposite.  The disclosed invention is typically achieved by combining a binder precursor and surface modified nanoparticles, wherein nanoparticles have been surface modified with a latent coupling agent.  After curing the binder precursor, the latent coupling agent can be deprotected at the surface of the coating, or throughout the bulk, to form nanoparticles having organic reactive groups covalently bonded thereto.  Subsequently, the organic reactive groups can be treated with a reactive fluorochemical to provide smudge resistant nanocomposite hardcoats. In one aspect, the invention provides a method for preparing a smudge and abrasion resistant article comprising the steps of: a) contacting a plurality of nanoparticles with a latent coupling agent to form latent reactive nanoparticles; b) intimately mixing the latent reactive nanoparticles with a binder precursor; c) curing the binder precursor to form a nanocomposite having an exposed first surface comprising latent reactive nanoparticles; d) deprotecting a plurality of latent reactive nanoparticles to form 
reactive nanoparticles at the first surface of the nanocomposite; and e) contacting a reactive fluorochemical with the first surface of the nanocomposite such that fluorinated organic groups are covalently bonded to a plurality of the reactive nanoparticles present at the first surface of the nanocomposite. In one embodiment, the method further comprises the additional step of coating the mixture of binder precursor and latent reactive nanoparticles on a primary substrate. Smudge and abrasion resistant articles and coatings have particular applicability to the manufacture of electronic displays (especially those having touch screens) and optical elements where scratch and/or smudge resistance is desirable, and are characterized by improved chemical and mechanical durability compared to alternative approaches. The term "latent reactive nanoparticle" refers to a nanoparticle having at least one covalently bound organic latent reactive group on its surface (meeting the limitation that the NP component comprises NP particles having organic moieties bound to the surface of the NP particles). The term "reactive nanoparticle" refers to a nanoparticle having at least one covalently bound organic reactive group on its surface. Referring now to FIG. 1, nanoparticles 30 are contained within a binder phase 20 to form a nanocomposite 40.  Nanoparticles having covalently bound fluorinated organic groups 50 are exposed at the surface of the nanocomposite to impart smudge resistance.  Nanocomposite 40 may optionally be supported on a first major surface of a primary substrate 60.  Primary substrate 60 may optionally have a second major surface that intimately contacts optional adhesive layer 70.  The optional adhesive layer may be supported on a release liner 80. Typically, the nanoparticles comprise inorganic oxides.  Exemplary inorganic oxides include oxides of silicon, chromium, aluminum, titanium, zirconium, zinc, titanium, vanadium, chromium, iron, yttrium, antimony, tin, as well as other colloidal metal oxides, colloidal mixed metal oxides (e.g., mixed oxides of aluminum and silicon), and mixtures thereof (meeting the limitations of claim 3).. The surface of the nanoparticles are functionalized with organic moieties that have latent reactive functionality, typically accomplished by the use of latent coupling agents.  The organic moieties enable proper dispersion of the nanoparticles in the binder precursor.  In the absence of such surface-modification, the nanoparticles may aggregate, clump, precipitate and otherwise result in inhomogeneous mixtures that are less desirable for use as protective nanocomposite hardcoats. Typically, the latent coupling agent comprises one or more groups that are chemically reactive with the nanoparticle surface.  Useful latent coupling agents may have groups that are covalently reactive with surface hydroxyl groups of the nanoparticles. The binder precursor may include a catalyst or other curative in order to facilitate cure.  Such catalysts and other curatives will depend on the nature of the binder precursor and may include those well known in the curing art, for example, thermal free radical initiators such as peroxides (equivalent to the radical initiator component RD of the claimed invention and meeting the limitations of claims 4 and 6). The binder precursor may be cured by application of energy such as heat or actinic radiation (e.g., ultraviolet light and electron beam radiation), or through addition of a catalyst or curative.  The binder precursor/surface-modified particle mixture may contain additional solvents, catalysts, hardeners, matting agents, antioxidants, UV stabilizers, optical brighteners, pigments, and the like.  If a solvent is used, it may be present in sufficient amount to facilitate the chosen coating method and desired film thickness.  Thus, solvent or solvents may be present at level up to 95 weight percent or even more (meeting the limitations of claims 2 and 8). Smudge resistant nanocomposite hardcoats may be utilized on virtually any substrate (e.g., primary or secondary), rigid or flexible, but the greatest benefit will be obtained when on a substrate that may be easily scratched. The primary substrate underlying the smudge resistant nanocomposite hardcoat may include a primed surface, typically in contact with the smudge resistant nanocomposite hardcoat.  The primed surface can result from the application of a chemical primer layer, such as an acrylic layer, or from chemical etching, electron-beam irradiation, corona treatment, plasma etching, or co-extrusion of adhesion promoting layers (meeting the limitations of claim 5 and 7). (See Abstract and paragraphs 0008-0015, 0020, 0024, 0025, 0043, 0050, 0053, 0054, 0055, 0078, 0079, 0082, 0088. 0100). 

Response to Arguments
5.	Applicant's arguments filed on April 25, 2022 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 1-4, 6, 8, and 24-27 under 35 U.S.C. 102(a)(1) as being anticipated by Shustack et al. (US 2003/0021566 A1) and the rejection of claims 1-8 and 24-27 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arney et al. (US 2003/0068486 A1) and submit that one essential material of Shustack is a polymer or polymer matrix and the claims have now been defined to exclude this essential material. Similarly, Applicants argue that Armey recites essential material (e.g., a binder) and the claims have now been defined to exclude this essential material. 
However, the Examiner disagrees. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). A “consisting essentially of” claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format. PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” is construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. It is the Applicant’s burden to establish what the basic and novel characteristics actually are and that a component used in the prior art is excluded from the claims. In this case, nothing has been pointed out to establish that the binder recited in  Shustack et al. and the binder recited in Arney et al. materially affect the basic and novel characteristic(s)" of the claimed invention.
Hence, the rejections are maintained. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEEBA AHMED/Primary Examiner, Art Unit 1787